Allen, J.
If Hackett had been a party to this case, no doubt his receipt would have been competent evidence against him, as tending to show that he received rent as therein stated ; though even then, if it was material to identify the premises for which the rent had been received, further evidence would be needed. *157Since Hacketfc was not a party to the case, his receipt was merely equivalent to a declaration made by him, and it falls within none of the exceptions to the rule excluding hearsay evidence. He was yet living, and therefore the receipt could not be admitted as a declaration against interest made by a person since deceased. Neither he nor Mrs. Haley was called to testify to the payment, and the admission of the receipt could not be urged on the ground that it was a part of the res gestee, accompanying the act of payment. It was not a voucher produced by a guardian or an executor in support of his account, verified by oath, as in Shearman v. Akins, 4 Pick. 283, 293. As independent evidence standing alone, it was not competent against the Commonwealth. McAvoy v. Wright, 137 Mass. 207. 1 Greenl. Ev. § 147.

Exceptions overruled.